Title: To James Madison from John Armstrong, 10 August 1805
From: Armstrong, John
To: Madison, James


          
            Sir,
            August 10th. 1805 Paris.
          
          I have had the honor of receiving your letters of the 23d. of May and 6th. of June and shall loose no time in attending to the injunctions they convey. One of these, in relation to Gen. Ferrand’s proclamation, has been anticipated, as you will perceive by my answer to Mr. Tallyrand’s note of the 21st. of July. The other, with respect to the claim upon the Batavian Government, must necessarily be suspended ’till Mr. Brantzan’s arrival at Paris; the suspension of the Neapolitan business (were it in the power or disposition of His Sicilian M. to execute it on the principles we wish) would arise from a similar cause—the absence of Mr. de Gallo. Mr. Lewis’s claim has been put into the hands of Mr. Skipwith who is charged with the prosecution of it in the Council of Prizes. The claimants ought to know, that whatever may be the Decision of this tribunal, the present state of the Treasury, with the multiplying demands of the war upon it, admits of no payments to foriegn creditors; and that unless we were in condition, and it had become our policy as well as duty to enforce the demands of our citizens, there is no use and some disadvantage, even to them, in pressing their claims. There is a degree of importunity that not only sours the temper but impairs the justice of a debtor, and it is not improbable that an error of this sort may be at the bottom of that indifference which has been shewn here to the reclamations of Denmark &c. for ten years past. In the last conversation I had with the Minister of the Treasury on the subject of Le Clerc’s bills and other debts of similar character & standing, he assured me, there was no prospect of immediate payment, and recommended good humor & patience as the means best calculated for obtaining it eventually. What is true with respect to these, will be equally so with regard to debts arising from capture.
          The first fruits of the late incorporation of the Ligurian Republic with France will in all probability be a war with Russia. The note, a copy of which is enclosed, though not acknowledged here, may be received as genuine, and will shew very clearly the temper & views of Russia. It is conjectured, that the language of this note would have been more guarded had not the Power employing it ⟨,⟩; pre-concerted with other powers, a system of hostility calculated on the continuance of what they call, French encroachment; a conjecture which takes additional probability from the encreased military activity & preparations of Austria, and from the new influences which the late Russian acquisition of Swedish Pomerania, is so obviously calculated to produce upon Prussia. A few days will however put an end to conjecture & we shall then know whether this war with Russia, like that with England, is to consist only of angry words and impotent menaces, or whether, embracing the several Powers, it is destined to rivive all the calamities of Europe?
          The Emperor is now at Bologne and looking towards England. If the explanations, which have been demanded, from Austria be satisfactory, it is probable that he will continue to look that way—but should they be hostile or even equivocal, he will instantly set his face towards Germany. In war, the first blow is sometimes decisive and of all men living he will perhaps be the last either to over:look an advantage, or to forbear to use it. The nearest column of the Russian Army (120,000) is in Polhenia—twenty six days march from Trieste; another heavy corps is forming on the borders of the Black Sea, whence they may be readily thrown into lower Italy or brought up to the head of the Adriatic; a third in Swedish Pomerania; a fourth of 45,000 already exists in Albania, and a fifth of 25,000, at Corfu. These are preparations worthy of an Alexander and when seen in connexion with those of Austria which has 300,000 men ready to take the field at a moment’s warning, would appal any man but Bonaparte and any nation but France. To this extraordinary man and more extraordinary people, they but appear as sources of new atchievements, new glories and a wider range of spoil and domination; nor are there wanting among them, men otherwise sober and enlightened, who consider the contest on which they are about to enter, as destined to verify all the dreams of Lewis the 14, and to render Bonaparte as absolute over every part of Europe, as he now is in the city of Paris. A fact highly propitious to this ambition, is, that every frenchman identifies his chief and himself, and feels as proud under any new circumstance of agrandizement to his Emperor, as if he himself were loaded with crowns & laurels. I am not sure however but that this vanity has in itself the principle of a counter-action, which only waits a change of fortune to shew itself.
          The English papers mention the capture of an American armed vessel off Giberaltar by the Spaniards. This report has not reached us through any other channel—it is therefore to be doubted—but of their general disposition to injustice & insolence with regard to us, I have no doubt, and I now transmit the copy of a letter from Mr. Lee of Bourdeaux, which exhibits both under a new & very offensive shape. I have not failed to remonstrate freely on the subject and am well enough assured, that the particular injury will be redressed—but whether this will be done in a way that will prevent a repitition of the offense, is very uncertain. For this purpose, our own endeavors would serve us best. Hints of this kind have so frequently escaped me, that you may perhaps begin to suspect, that I have caught a little of the influenza of Europe. This however is far from being the fact. It is here that a man of any tolerable degree of sense & soberness will soonest perceive how little is the good conferred, and how great & lasting are the mischiefs inflicted by war; but it is also here that he best discovers that in nine cases out of ten of national insult or injury, the motives to their perpetration have partaken more of the cowardice that believes it has nothing to fear, than of the intrepidity that fears nothing—& he will hence conclude that national, like personal spirit, is not only our best support under actual hostility, but our most substantial protection against it. With the highest possible respect, I am Sir, Your most Obedt. humb. Servant
          
            John Armstrong
          
        